     Case 1:19-cv-00937-NONE-SKO Document 79 Filed 12/22/20 Page 1 of 3


 1     MAYER BROWN LLP
       JOHN NADOLENCO (SBN 181128)
 2     jnadolenco@mayerbrown.com
 3     350 South Grand Avenue, 25th Floor
       Los Angeles, CA 90071-1503
 4     Telephone: (213) 229-9500
       Facsimile: (213) 625-0248
 5
       CARMINE R. ZARLENGA (pro hac vice)
 6     czarlenga@mayerbrown.com
       1999 K Street, N.W.
 7     Washington, D.C. 20006-1101
       Telephone: (202) 263-3000
 8     Facsimile: (202) 263-3300
 9     A. JOHN P. MANCINI (pro hac vice)
10     JONATHAN W. THOMAS (pro hac vice)
       jmancini@mayerbrown.com
11     jwthomas@mayerbrown.com
       1221 Avenue of the Americas
12     New York, NY 10020-1001
       Telephone: (212) 506-2295
13     Facsimile: (212) 849-5895
14     Attorneys for Defendant
15
16                       UNITED STATES DISTRICT COURT
17                     EASTERN DISTRICT OF CALIFORNIA
18                                          Case No. 1:19-cv-00937-NONE-SKO
       ROMAN SCANLON, on behalf of
19     himself, the general public, and     ORDER RE UNOPPOSED EX
       those similarly situated,            PARTE MOTION FOR EXTENSION
20                                          OF DEADLINES
21                       Plaintiff,         (Doc. 77)
22           v.
                                            Courtroom: # 7, 6th Fl.
23     CURTIS INTERNATIONAL                 Judge: The Hon. Sheila K. Oberto
24     LTD.,

25                    Defendant.
26
27
28
                                      ORDER RE EX PARTE MOTION FOR EXTENSION OF TIME;
                                                         CASE NO. 1:19-CV-00937-NONE-SKO
     Case 1:19-cv-00937-NONE-SKO Document 79 Filed 12/22/20 Page 2 of 3


 1          The Court has read and considered Defendant Curtis International Ltd.
 2    (“Curtis”)’s unopposed Ex Parte Motion for Extension of Time (Doc. 77) and finds
 3    good cause has been established to extend the deadlines set forth in the Court’s
 4    December 15, 2020, Order (Doc. 74). It is hereby ORDERED that, by no later than
 5    January 8, 2021, Curtis shall serve the following:
 6       • An amended answer to Plaintiff’s Interrogatory No. 2 that specifies (1) the
 7          lumens claim(s) appearing on the packaging of model number RPJ104
 8          between August 7, 2018, and August 27, 2019, and (2) the lumens claim(s)
 9          appearing on the packaging of model number RPJ116+ between August 7,
10          2018, and “December 2018”;
11       • An amended answer to Plaintiff’s Interrogatory No. 4 that specifies, for each
12          of the images of boxes contained in the five documents identified, the
13          Relevant Product(s) to which the image pertains. Further, to the extent that
14          more than one of the boxes pictured in the documents was or will be used for
15          a single Relevant Product, Curtis’s amended answer shall provide the dates
16          on which each box was or will be used during the putative class period;
17       • An amended response to Plaintiff’s Interrogatory No. 7 that fully answers,
18          after a reasonable effort, the interrogatory without reference to documents
19          other than CURTIS0000001–44;
20       • Either (1) a declaration signed under penalty of perjury by a corporate officer
21          or director attesting that it is not withholding any information responsive to
22          Plaintiff’s interrogatories on the basis of the objections raised in its Third
23          Amended Responses, or (2) if it determines that there is information that has
24          been withheld, amended Third Amended Responses to so state and to specify
25          the nature of the withheld information; and
26
27
28                                             2
                            ORDER RE UNOPPOSED EX PARTE MOTION FOR EXTENSION OF TIME;
                                                         CASE NO. 1:19-CV-00937-NONE-SKO
     Case 1:19-cv-00937-NONE-SKO Document 79 Filed 12/22/20 Page 3 of 3


 1       • An amended privilege log that corrects, pursuant to Fed. R. Civ. P.
 2             26(b)(5)(A), the deficiencies identified in the two entries reproduced in the
 3             Joint Statement.
 4
      IT IS SO ORDERED.
 5

 6    Dated:     December 21, 2020                         /s/   Sheila K. Oberto        .
                                                     UNITED STATES MAGISTRATE JUDGE
 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28                                               3
                                          ORDER RE EX PARTE MOTION FOR EXTENSION OF TIME;
                                                             CASE NO. 1:19-CV-00937-NONE-SKO
